ACCEPTED
                                                                           13-15-00299-CR
                                                           THIRTEENTH COURT OF APPEALS
        FILED                                                     CORPUS CHRISTI, TEXAS
IN THE 13TH COURT OF APPEALS                                          8/11/2015 2:11:37 PM
        CORPUS CHRISTI                                              CECILE FOY GSANGER
                                                                                    CLERK
          8/11/15
DORIAN E. RAMIREZ, CLERK       13-15-00330-CR
BY DTello
                                                  RECEIVED IN
                                            13th COURT OF APPEALS
                                         CORPUS CHRISTI/EDINBURG, TEXAS
                                             8/11/2015 2:11:37 PM
                                              CECILE FOY GSANGER
                                                     Clerk